Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments regarding the previous prior at rejections, filed 05/11/2022, have been fully considered but they are not persuasive. 
Applicant first argues that “neither the Setsompop I nor the Setsompop II reference discloses that multiple iterations of acquired k-space trajectories have starting positions in k-space that are offset from one another.” Applicant goes on to argue that Fig. 11 of the current application illustrates two iterations of consecutively-acquired k-space trajectories 591 and for each of these k-space trajectories, “the starting points in k-space are offset from one another in two directions, which are the phase-encoding directions 520, 530 in this example.” 
The examiner respectfully disagrees. Setsompop II discloses that multiple iterations of acquired k-space trajectories have starting positions in k-space that are offset from one another. This can be seen in Fig. 2 and [0044] of Setsompop II. Setsompop states “As is well known in the art, the pulse sequence may be repeated while the amplitude of the phase-encoding gradient 208 and partition-encoding gradient 216 are stepped through a set of values such that k-space is sampled in a prescribed manner, such as those manners described above.” **It is noted that “partition-encoding gradient 216” should actually be partition-encoding gradient 212 [See Fig. 2 of Setsompop II].  Therefore, the acquisition scheme of each k-space trajectory of each repetition will have a starting point that is different from the previous starting point because of the different (stepped through values) phase encode gradient 208 and partition encoding gradient 212. Further, Fig. 11 of the current application does not show trajectories that have starting points that are offset from one another in two directions which are the phase-encoding directions 520, 530. As be seen in Figure 11, each iteration 591 has a starting point (left-most points in grid) that are offset in only one direction 530, but not in the direction 520. Therefore, these are arguments are not considered persuasive.
The applicant goes on to argue on page 20 that the references do not teach gradients 522, 523, 524 as shown in FIG. 12 of the current application in the first direction as well as different values for consecutive gradients e.g. 531, 532, 533 in the second direction of the current application.
The examiner again respectfully disagrees. Referring back to Fig. 2 and [0044], Setsompop II discloses that phase encode gradient 208 and partition encoding gradient 212 are stepped through a set of values for each repetition. Therefore, the plurality of repetitions of phase encode gradient 208 and partition encoding gradient 212 that are stepped through values is equivalent to gradients 522, 523, 524, 531, 532, 533 of Fig. 12. These are arguments are not considered persuasive.
Applicant further argues on page 20, that Setsompop II “fails to disclose ensuring that the respective staring positions are offset in the claimed two directions for each iteratively-acquired corkscrew trajectory. In contrast, Setsompop II's Figure 2 does not show two or more consecutive corkscrew trajectories, but only one.” Applicant further argues that both references teach the starting points of consecutive corkscrew trajectories are chosen "linewise," i.e. maintaining the strength of the applied gradient in one of the two directions constant, where possible, and thus not offset in two directions for all consecutive starting points.
Examiner respectfully again disagrees. First, Setsompop II explicitly discloses that the pulse sequence in Fig. 2 is repeated with the stepped through values of phase encode gradient 208 and partition encoding gradient 212 [¶0044]. Further, Fig. 2C shows multiple k-space corkscrew trajectories. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “corkscrew trajectory”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Regarding the arguments that both Setsompop I and Setsompop II teach “linewise” starting points, there is no mention of the term “linewise” in either reference. Further, neither Setsompop I or Setsompop II teach constant gradient strength. Especially in Setsompop II, which teaches phase encode gradient 208 and partition encoding gradient 212 are stepped through values in each repetition of Fig. 2 [¶0044]. 
Applicant argues on page 21, that Setsompop I and Setsompop II do not teach at least a portion of the sequence of first phase-encoding gradients [have] different amplitudes than one another in a successive application of the first phase-encoding gradients that are not separated from one another by spoiler gradients, and at least a portion of the sequence of second phase-encoding gradients [have] different amplitudes than one another in a successive application of the second phase-encoding gradients that are not separated from one another by spoiler gradients." Applicant goes on to argue that Setsompop II in FIG. 2 "a three-dimensional spoiled gradient-recalled echo ("3D SPGR") pulse sequence." Setsompop II, para. [0019]. 
Examiner respectfully disagrees. While Setsompop II does teach spoiler gradients, said spoiler gradients are also located only at the end of each iteration of the pulse sequence [¶0044]. There are no spoiler gradients between phase encode gradients 208 and 220 and at least partition encoding gradients 212 and 218. Therefore, the previous prior art rejection still reads on the amended limitations. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-12, 14-20, and 29-32  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the first phase-encoding gradients" in line 12.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the first phase-encoding gradients” refers back to “a sequence of first phase-encoding gradients” or “a portion of the sequence of first phase-encoding gradients” that is disclosed earlier in the claim or something else. 

Claim 1 recites the limitation "the second phase-encoding gradients" in line 14-15.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the second phase-encoding gradients” refers back to “a sequence of second phase-encoding gradients” or “a portion of the sequence of second phase-encoding gradients” that is disclosed earlier in the claim or something else. 

Independent claims 9 and 18-20 are rejected for the same reasons as claim 1 above. Claims 3, 5-8, 10-12, 14-17, 29-32 are rejected for depending on one of said independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-12, 14-20, 29-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Setsompop (“Rapid brain MRI acquisition techniques at ultra-high fields” herein referred to as “Setsompop I”), in view of Setsompop et al. (US 2013/0099784, herein referred to as “Setsompop II”).

Regarding claim 1, Setsompop I teaches a method for operating a magnetic resonance (MR) apparatus comprising: 
in a preparation phase, controlling a radio frequency transmitter of an MR data acquisition scanner of the MR apparatus in order to apply an inversion pulse to a sample magnetization [Pages 14-15 of the reference teaches combining CAIPI with MPRAGE. The MPRAGE will include an inversion pulse. See also rest of reference.]; 
in a multi-shot readout phase, controlling a gradient system of the MR data acquisition scanner in order to apply a steady-state gradient echo readout sequence comprising a sequence of first phase-encoding gradients along a first direction and a sequence of second phase-encoding gradients along a second direction, and a sequence of readout gradients along a readout direction [Pages 14-15 of the reference teaches combining CAIPI with MPRAGE. The Wave-CAIPI combined with MPRAGE will multi-shot readout phase, controlling a gradient system of the MR data acquisition scanner in order to apply a steady-state gradient echo readout sequence comprising a sequence of first phase-encoding gradients along a first direction and a sequence of second phase-encoding gradients along a second direction, and a sequence of readout gradients along a readout direction. Pages 14-16 and Fig. 13(a), which shows a Wave-CAIPI trajectory. Page 14, wherein Wave-CAIPI is achieved using staggered ky-kz sampling and that the zigzag shift is performed by applying a Δky and Δkz during readout. The Wave-CAIPI trajectory is achieved by executing “sinusoidal gradients” along the phase encoding directions (Gy and Gz), according to page 15. This process is also 3D which provide the phase encoding in two directions. Further, the trajectory shown in Fig. 13(a) of the reference is the same as Fig. 9 of the current application. Fig. 9 of the current application states AC gradients are applied along both phase encoding directions (see page 16 of spec). This confirms that Fig. 13(a) discloses phase encoding gradients applied along first and second directions. See also rest of reference.], in a successive application of the first phase-encoding gradients that are not separated from one another by spoiler gradients, and in a successive application of the second phase-encoding gradients that are not separated from one another by spoiler gradients [Pages 14-15 of the reference teaches combining CAIPI with MPRAGE. The MPRAGE will not include spoiler gradients between successive application of the phase encoding gradients. MPRAGE is the same pulse sequence used in the applicant’s specification, which does not include spoiler gradients between successive application of the phase encoding gradients.  See also rest of reference.]; 
in the multi-shot readout phase, controlling the gradient system to apply first sinusoidal waveform gradients along the first direction and at least partly contemporaneously with readout gradients of the sequence of readout gradients [Page 15, which discloses Wave-CAIPI has sinusoidal gradient waveforms in multiple directions and that are executed during the readout gradients. See also rest of reference.]; 
in the multi-shot readout phase, controlling the gradient system to apply second sinusoidal waveform gradients along the second direction and at least partly contemporaneously with the readout gradients of the sequence of readout gradients [Page 15, which discloses Wave-CAIPI has sinusoidal gradient waveforms in multiple directions and that are executed during the readout gradients. See also rest of reference.]; and 
in the multi-shot readout phase, controlling a radio frequency receiver of the MR data acquisition scanner in order to acquire MR raw data for the sample magnetization, and in order to enter the MR raw data into a memory organized as k-space at multiple k-space positions along a k-space trajectory [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory. See also rest of reference.], 
wherein the k-space trajectory defines an acquisition order sequence for the multiple k- space positions [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory. See also rest of reference.], 
wherein each of the multiple k-space positions is positioned within k-space such that each k-space position within the k-space trajectory is offset in the first direction and in the second direction, but not in the readout direction, from a respective sequentially-adjacent k-space position in accordance with the acquisition order sequence [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory and discloses that the “zigzag” trajectory includes k-space positions that are offset in the first direction and in the second direction from a respective sequentially-adjacent k-space position y applying a Δky and Δkz during readout in accordance with the acquisition order sequence. See also rest of reference.], 
wherein the k-space trajectory is from among a set of iteratively-acquired k-space trajectories, with each one of the iteratively-acquired k-space trajectories having respective initial starting k-space positions within k-space that are offset from one another in the first direction [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 and Fig. 13 of the application as a “zigzag” trajectory and discloses that the “zigzag” trajectory includes k-space positions that are offset in the first direction and in the second direction from a respective sequentially-adjacent k-space position y applying a Δky and Δkz during readout in accordance with the acquisition order sequence. See also rest of reference.].
However, Setsompop I is silent in teaching a readout direction that is orthogonal to the first direction and the second direction, at least a portion of the sequence of first phase-encoding gradients having different amplitudes than one, and at least a portion of the sequence of second phase-encoding gradients having different amplitudes than one another; wherein each of the multiple k-space positions is positioned within k-space such that each k-space position within the k-space trajectory is offset in the first direction and in the second direction, but not in the readout direction, from a respective sequentially-adjacent k-space position in accordance with the acquisition order sequence as a result of the portion of the sequence of first phase-encoding gradients having different amplitudes than one another and the portion of the sequence of second phase-encoding gradients having different amplitudes than one another; wherein the k-space trajectory is from among a set of iteratively-acquired k-space trajectories, with each one of the iteratively-acquired k-space trajectories having respective initial starting k-space positions within k-space that are offset from one another in the first direction and in the second direction, but not in the readout direction as a result of the portion of the sequence of first phase-encoding gradients having different amplitudes than one another and the portion of the sequence of second phase-encoding gradients having different amplitudes than one another.
Setsompop II, which is also in the field of MRI teaches a readout direction that is orthogonal to the first direction and the second direction [Fig. 2, wherein the readout direction (frequency encode) is orthogonal to the two phase encoding gradients 218 and 220. See also ¶0040 and rest of reference.], at least a portion of the sequence of first phase-encoding gradients having different amplitudes than one another [Fig. 2 and ¶0044, wherein gradients 212 and 208 vary in amplitude for each iteration. See also Fig. 2, wherein there are first phase encoding gradients 208 and 220 that also have different amplitude. See also Fig. 2C, which shows the trajectory of the k-space data. If you move along the corkscrew trajectory, each sequential point is moved in at least the kx, ky, and kz direction. See also rest of reference.] in a successive application of the first phase-encoding gradients that are not separated from one another by spoiler gradients [Fig. 2, wherein gradients 208 and 220 are not separated by spoiler gradients and are part of the first phase-encoding gradients. See also rest of reference.], and at least a portion of the sequence of second phase-encoding gradients having different amplitudes than one another [Fig. 2 and ¶0044, wherein gradients 212 and 208 vary in amplitude for each iteration. See also Fig. 2, wherein there are second phase encoding gradients 212 and 218 that also have different amplitude. See also Fig. 2C, which shows the trajectory of the k-space data. If you move along the corkscrew trajectory, each sequential point is moved in at least the kx, ky, and kz direction. See also rest of reference.] in a successive application of the second phase-encoding gradients that are not separated from one another by spoiler gradients [Fig. 2, wherein gradients 212 and 218 are not separated by spoiler gradients and are part of the second phase-encoding gradients. See also rest of reference.]; wherein each of the multiple k-space positions is positioned within k-space such that each k-space position within the k-space trajectory is offset in the first direction and in the second direction, but not in the readout direction, from a respective sequentially-adjacent k-space position in accordance with the acquisition order sequence [See Fig. 2, wherein gradients 208, 212, 218, 220, and 214 provide the k-space trajectory. This is the same exact gradients that are shown in Fig. 12 of the current application and gradients. For instance, gradients 208 and 212 212 (which are repeated through stepped values according to ¶0044) correspond to  522-524 and 531-533 of the current application. Also, gradients 218, 220, and 214 correspond to gradients 526, 536, and 541 of the current application. Therefore, it is believed by the examiner that ‘784 does teach this limitation, see page 17 of current application as well. See also rest of reference.] as a result of the portion of the sequence of first phase-encoding gradients having different amplitudes than one another and the portion of the sequence of second phase-encoding gradients having different amplitudes than one another [Fig. 2, wherein gradients 212 and 208 vary in amplitude for each iteration. See also Fig. 2C, which shows the trajectory of the k-space data. If you move along the corkscrew trajectory, each sequential point is moved in at least the kx, ky, and kz direction. Further, the gradients 212 and 218 have varying amplitudes and gradients 208 and 220 also have varying amplitudes that also determine the k-space trajectory. See also rest of reference.]; wherein the k-space trajectory is from among a set of iteratively-acquired k-space trajectories, with each one of the iteratively-acquired k-space trajectories having respective initial starting k-space positions within k-space that are offset from one another in the first direction and in the second direction, but not in the readout direction [See Fig. 2, wherein gradients 208, 212, 218, 220, and 214 provide the k-space trajectory. This is the same exact gradients that are shown in Fig. 12 of the current application and gradients. For instance, gradients 208 and 212 (which are repeated through stepped values according to ¶0044) correspond to  522-524 and 531-533 of the current application. Also, gradients 218, 220, and 214 correspond to gradients 526, 536, and 541 of the current application. Because of these gradients, the initial starting points of each trajectory is shifted in the two direction but not in the readout. Therefore, it is believed by the examiner that ‘784 does teach this limitation, see page 17 of current application as well. See also rest of reference.] as a result of the portion of the sequence of first phase-encoding gradients having different amplitudes than one another and the portion of the sequence of second phase-encoding gradients having different amplitudes than one another [Fig. 2, wherein gradients 212 and 208 vary in amplitude for each iteration. See also Fig. 2C, which shows the trajectory of the k-space data. If you move along the corkscrew trajectory, each sequential point is moved in at least the kx, ky, and kz direction. Further, the gradients 212 and 218 have varying amplitudes and gradients 208 and 220 also have varying amplitudes that also determine the k-space trajectory. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Setsompop I and Setsompop II because Setsompop II similarly teaches that the pulse sequence used in Fig. 2 is used to acquire a corkscrew-like trajectory, which is the same type of trajectory disclosed by Setsompop I [Setsompop II - ¶0041 and Fig. 2 and 2c.].

Regarding claim 3, Setsompop I and Setsompop II teach the limitations of claim 1, which this claim depends from.
	Setsompop I further teaches wherein the steady-state gradient echo readout sequence undersamples the k-space in a plane defined by the first direction and the second direction in at least one of the first direction and the second direction [Pages 14-15, wherein MPRAGE and CAIPI methods are used to undersample in the multiple phase encoding directions used in the 3D imaging method. See also rest of reference.].

Regarding claim 5, Setsompop I and Setsompop II teach the limitations of claim 1, which this claim depends from.
	Setsompop I further teaches wherein the k-space trajectory is zigzag- shaped in a plane defined by the first direction and the second direction [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory and discloses that the “zigzag” trajectory includes k-space positions that are offset in the first direction and in the second direction from a respective sequentially-adjacent k-space position in accordance with the acquisition order sequence. See also rest of reference.].

Regarding claim 6, Setsompop I and Setsompop II teach the limitations of claim 1, which this claim depends from.
Setsompop further teaches wherein the k-space trajectory comprises k- space positions having positive K values and negative K values along the first direction or along the second direction [Pages 14-16, wherein the k-space data is disclosed as a “zigzag” trajectory which acquires positive and negative k-space data along at least one of the directions (z-direction.)].

Regarding claim 7, Setsompop I and Setsompop II teach the limitations of claim 1, which this claim depends from.
	Setsompop I further teaches wherein MR raw data at a k-space position of the k-space trajectory corresponding to a K value of zero in the first direction or in the second direction is obtained adjacent to an inversion time of the sample magnetization defined by the inversion pulse [Page 14-16, the zigzag k-space pattern is disclosed and will start with a k-value of zero. See also rest of reference.].

Regarding claim 8, Setsompop I and Setsompop II teach the limitations of claim 1, which this claim depends from.
Setsompop I and Setsompop II further teach wherein the preparation phase and the readout phase are repeated multiple times using at least partly different phase-encoding gradients for different iterations; and wherein adjacent iterations are separated by a relaxation phase for the sample magnetization to recover [Setsompop I - Page 14-16, the zigzag k-space pattern is disclosed and is used for a plurality of k-space positions that have different phase encodings. See also rest of reference. Setsompop II - Fig. 2, wherein gradients 212 and 208 vary in amplitude for each iteration. See also Fig. 2C, which shows the trajectory of the k-space data. If you move along the corkscrew trajectory, each sequential point is moved in at least the kx, ky, and kz direction. See also rest of reference.].

Regarding claim 9, Setsompop I teaches a method for operating a magnetic resonance (MR) apparatus, comprising: 
in a preparation phase, controlling a radio frequency transmitter of an MR data acquisition scanner of the MR apparatus in order to apply an inversion pulse to a sample magnetization [Pages 14-15 of the reference teaches combining CAIPI with MPRAGE. The MPRAGE will include an inversion pulse. See also rest of reference.]; 
in a multi-shot readout phase, controlling a gradient system of the MR data acquisition scanner in order to apply a readout sequence comprising a sequence of first phase-encoding gradients along a first direction, and a sequence of second phase-encoding gradients along a second direction [Pages 14-15 of the reference teaches combining CAIPI with MPRAGE. The Wave-CAIPI combined with MPRAGE will multi-shot readout phase, controlling a gradient system of the MR data acquisition scanner in order to apply a steady-state gradient echo readout sequence comprising at least one first phase-encoding gradient along a first direction, at least one second phase-encoding gradient along a second direction, and a sequence of readout gradients along a readout direction. This process is also 3D which provide the phase encoding in two directions. See also rest of reference.] in a successive application of the first phase-encoding gradients that are not separated from one another by spoiler gradients, and in a successive application of the second phase-encoding gradients that are not separated from one another by spoiler gradients [Pages 14-15 of the reference teaches combining CAIPI with MPRAGE. The MPRAGE will not include spoiler gradients between successive application of the phase encoding gradients. MPRAGE is the same pulse sequence used in the applicant’s specification, which does not include spoiler gradients between successive application of the phase encoding gradients.  See also rest of reference.]; and 
in the multi-shot readout phase, controlling a radio frequency receiver of the MR data acquisition scanner to acquire MR raw data for the sample magnetization, and to enter the MR raw data into a memory organized as k-space at multiple k-space positions along a k-space trajectory [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory. See also rest of reference.], 
wherein the k-space trajectory defines an acquisition order sequence for the multiple k- space positions [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory. See also rest of reference.], 
wherein each of the multiple k-space positions is positioned within k-space such that each k-space position within the k-space trajectory is offset in the first direction and in the second direction from a respective sequentially-adjacent k-space position in accordance with the acquisition order sequence [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory and discloses that the “zigzag” trajectory includes k-space positions that are offset in the first direction and in the second direction from a respective sequentially-adjacent k-space position y applying a Δky and Δkz during readout in accordance with the acquisition order sequence. See also rest of reference.],
wherein the k-space trajectory is from among a set of iteratively-acquired k-space trajectories, with each one of the iteratively-acquired k-space trajectories having respective initial starting k-space positions within k-space that are offset from one another in the first direction 6Application No. 15/837,244Docket No.: 009528.00197\US  [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 13 and Fig. 11 of the application as a “zigzag” trajectory and discloses that the “zigzag” trajectory includes k-space positions that are offset in the first direction and in the second direction from a respective sequentially-adjacent k-space position y applying a Δky and Δkz during readout in accordance with the acquisition order sequence. See also rest of reference.].
However, Setsompop I is silent in teaching at least a portion of the sequence of first phase-encoding gradients having different amplitudes than one another, and at least a portion of the sequence of second phase-encoding gradients having different amplitudes than one another; wherein each of the multiple k-space positions is positioned within k-space such that each k-space position within the k-space trajectory is offset in the first direction and in the second direction, but not in a readout direction that is orthogonal to the first direction and the second direction, as a result of the portion of the sequence of first phase-encoding gradients having different amplitudes than one another and the portion of the sequence of second phase-encoding gradients having different amplitudes than one another; wherein the k-space trajectory is from among a set of iteratively-acquired k-space trajectories, with each one of the iteratively-acquired k-space trajectories having respective initial starting k-space positions within k-space that are offset from one another in the first direction 6Application No. 15/837,244Docket No.: 009528.00197\US and in the second direction, but not in the readout direction, as a result of the portion of the sequence of first phase-encoding gradients having different amplitudes than one another and the portion of the sequence of second phase-encoding gradients having different amplitudes than one another.
Setsompop II, which is also in the field of MRI, teaches at least a portion of the sequence of first phase-encoding gradients having different amplitudes than one another [Fig. 2 and ¶0044, wherein gradients 212 and 208 vary in amplitude for each iteration. See also Fig. 2, wherein there are first phase encoding gradients 208 and 220 that also have different amplitude. See also Fig. 2C, which shows the trajectory of the k-space data. If you move along the corkscrew trajectory, each sequential point is moved in at least the kx, ky, and kz direction. See also rest of reference.] in a successive application of the first phase-encoding gradients that are not separated from one another by spoiler gradients [Fig. 2, wherein gradients 208 and 220 are not separated by spoiler gradients and are part of the first phase-encoding gradients. See also rest of reference.], and at least a portion of the sequence of second phase-encoding gradients having different amplitudes than one another [Fig. 2 and ¶0044, wherein gradients 212 and 208 vary in amplitude for each iteration. See also Fig. 2, wherein there are second phase encoding gradients 212 and 218 that also have different amplitude. See also Fig. 2C, which shows the trajectory of the k-space data. If you move along the corkscrew trajectory, each sequential point is moved in at least the kx, ky, and kz direction. See also rest of reference.] in a successive application of the second phase-encoding gradients that are not separated from one another by spoiler gradients [Fig. 2, wherein gradients 212 and 218 are not separated by spoiler gradients and are part of the second phase-encoding gradients. See also rest of reference.]; wherein each of the multiple k-space positions is positioned within k-space such that each k-space position within the k-space trajectory is offset in the first direction and in the second direction, but not in a readout direction that is orthogonal to the first direction and the second direction, from a respective sequentially-adjacent k-space position in accordance with the acquisition order sequence [Fig. 2, wherein the readout direction (frequency encode) is orthogonal to the two phase encoding gradients 218 and 220. See also ¶0040 and rest of reference. See Fig. 2, wherein gradients 208, 212, 218, 220, and 214 provide the k-space trajectory. This is the same exact gradients that are shown in Fig. 12 of the current application and gradients. For instance, gradients 208 and 212 212 (which are repeated through stepped values according to ¶0044) correspond to  522-524 and 531-533 of the current application. Also, gradients 218, 220, and 214 correspond to gradients 526, 536, and 541 of the current application. Therefore, it is believed by the examiner that ‘784 does teach this limitation, see page 17 of current application as well. See also rest of reference.], as a result of the portion of the sequence of first phase-encoding gradients having different amplitudes than one another and the portion of the sequence of second phase-encoding gradients having different amplitudes than one another [Fig. 2, wherein gradients 212 and 208 vary in amplitude for each iteration. See also Fig. 2C, which shows the trajectory of the k-space data. If you move along the corkscrew trajectory, each sequential point is moved in at least the kx, ky, and kz direction. Further, the gradients 212 and 218 have varying amplitudes and gradients 208 and 220 also have varying amplitudes that also determine the k-space trajectory. See also rest of reference.]; wherein the k-space trajectory is from among a set of iteratively-acquired k-space trajectories, with each one of the iteratively-acquired k-space trajectories having respective initial starting k-space positions within k-space that are offset from one another in the first direction 6Application No. 15/837,244Docket No.: 009528.00197\US and in the second direction, but not in the readout direction [See Fig. 2, wherein gradients 208, 212, 218, 220, and 214 provide the k-space trajectory. This is the same exact gradients that are shown in Fig. 12 of the current application and gradients. For instance, gradients 208 and 212 (which are repeated through stepped values according to ¶0044) correspond to  522-524 and 531-533 of the current application. Also, gradients 218, 220, and 214 correspond to gradients 526, 536, and 541 of the current application. Because of these gradients, the initial starting points of each trajectory is shifted in the two direction but not in the readout. Therefore, it is believed by the examiner that ‘784 does teach this limitation, see page 17 of current application as well. See also rest of reference.], as a result of the portion of the sequence of first phase-encoding gradients having different amplitudes than one another and the portion of the sequence of second phase-encoding gradients having different amplitudes than one another [Fig. 2, wherein gradients 212 and 208 vary in amplitude for each iteration. See also Fig. 2C, which shows the trajectory of the k-space data. If you move along the corkscrew trajectory, each sequential point is moved in at least the kx, ky, and kz direction. Further, the gradients 212 and 218 have varying amplitudes and gradients 208 and 220 also have varying amplitudes that also determine the k-space trajectory. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Setsompop I and Setsompop II because Setsompop II similarly teaches that the pulse sequence used in Fig. 2 is used to acquire a corkscrew-like trajectory, which is the same type of trajectory disclosed by Setsompop I [Setsompop II - ¶0041 and Fig. 2 and 2c.].

Regarding claim 10, Setsompop I and Setsompop II teach the limitations of claim 9, which this claim depends from.
	Setsompop I further teaches wherein the readout sequence is a steady-state gradient echo readout sequence comprising a sequence of readout gradients along the readout direction [Pages 14-15 of the reference teaches combining CAIPI with MPRAGE. The Wave-CAIPI combined with MPRAGE will multi-shot readout phase, controlling a gradient system of the MR data acquisition scanner in order to apply a steady-state gradient echo readout sequence comprising at least one first phase-encoding gradient along a first direction, at least one second phase-encoding gradient along a second direction, and a sequence of readout gradients along a readout direction. This process is also 3D which provide the phase encoding in two directions. See also rest of reference.].

Regarding claim 11, Setsompop I and Setsompop II teach the limitations of claim 10, which this claim depends from.
	Setsompop I further teaches further comprising: in the multi-shot readout phase, controlling the gradient system to apply the first phase-encoding gradients along the first direction and at least partly contemporaneously with readout gradients of the sequence of readout gradients; and in the multi-shot readout phase, controlling the gradient system to apply the second phase-encoding gradients along the second direction and at least partly contemporaneously with the readout gradients of the sequence of readout gradients [Page 15, which discloses Wave-CAIPI has sinusoidal gradient waveforms in multiple directions and that are executed during the readout gradients. See also rest of reference.].

Regarding claim 12, Setsompop I and Setsompop II teach the limitations of claim 9, which this claim depends from.
	Setsompop I further teaches wherein the readout sequence undersamples the k-space in a plane defined by the first direction and the second direction in at least one of the first direction and the second direction [Pages 14-15, wherein MPRAGE and CAIPI methods are used to undersample in the multiple phase encoding directions used in the 3D imaging method. See also rest of reference.].

Regarding claim 14, Setsompop I and Setsompop II teach the limitations of claim 9, which this claim depends from.
	Setsompop I further teaches wherein the k-space trajectory is zigzag- shaped in a plane defined by the first direction and the second direction [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory and discloses that the “zigzag” trajectory includes k-space positions that are offset in the first direction and in the second direction from a respective sequentially-adjacent k-space position in accordance with the acquisition order sequence. See also rest of reference.].

Regarding claim 15, Setsompop I and Setsompop II teach the limitations of claim 9, which this claim depends from.
	Setsompop I further teaches wherein the k-space trajectory comprises k- space positions having positive k values and negative k values along the first direction or along the second direction [Pages 14-16, wherein the k-space data is disclosed as a “zigzag” trajectory which acquires positive and negative k-space data along at least one of the directions (z-direction.)].

Regarding claim 16, Setsompop I and Setsompop II teach the limitations of claim 9, which this claim depends from.
	Setsompop I further teaches wherein the MR raw data at a k-space position of the k-space trajectory corresponding to a K value of zero in the first direction or in the second direction is obtained adjacent to an inversion time of the sample magnetization defined by the inversion pulse [Page 14-16, the zigzag k-space pattern is disclosed and will start with a k-value of zero. See also rest of reference.].

Regarding claim 17, Setsompop I and Setsompop II teach the limitations of claim 9, which this claim depends from.
Setsompop I and Setsompop II further teaches wherein the preparation phase and the readout phase are repeated multiple times using at least partly different phase-encoding gradients for different repetitions; and wherein adjacent repetitions are separated by a relaxation phase for the sample magnetization to recover [Setsompop I - Page 14-16, the zigzag k-space pattern is disclosed and is used for a plurality of k-space positions that have different phase encodings. See also rest of reference. Setsompop II - Fig. 2, wherein gradients 212 and 208 vary in amplitude for each iteration. See also Fig. 2C, which shows the trajectory of the k-space data. If you move along the corkscrew trajectory, each sequential point is moved in at least the kx, ky, and kz direction. See also rest of reference.].

Regarding claim 18, Setsompop I teaches a method, comprising: 
controlling a radio frequency transmitter of an MR data acquisition scanner of a MR resonance imaging apparatus to apply an inversion pulse to a sample magnetization [Pages 14-15 of the reference teaches combining CAIPI methods with MPRAGE. The MPRAGE will include an inversion pulse. See also rest of reference.]; 
controlling the magnetic resonance imaging apparatus to apply a 3-D Magnetization Prepared Rapid Gradient Echo (3-D MP RAGE) magnetic resonance imaging sequence using wave controlled aliasing in volumetric parallel imaging (Wave-CAIPI) during a readout event by applying a steady-state gradient echo readout sequence comprising (i) a sequence of first phase- encoding gradients along a first direction, and (ii) a sequence of second phase-encoding gradients along a second direction [Pages 14-15 of the reference teaches combining CAIPI methods with MPRAGE. The Wave-CAIPI combined with MPRAGE will multi-shot readout phase, controlling a gradient system of the MR data acquisition scanner in order to apply a steady-state gradient echo readout sequence comprising at least one first phase-encoding gradient along a first direction, at least one second phase-encoding gradient along a second direction, and a sequence of readout gradients along a readout direction. This process is also 3D which provide the phase encoding in two directions. See also rest of reference.] in a successive application of the first phase-encoding gradients that are not separated from one another by spoiler gradients, and in a successive application of the second phase-encoding gradients that are not separated from one another by spoiler gradients [Pages 14-15 of the reference teaches combining CAIPI with MPRAGE. The MPRAGE will not include spoiler gradients between successive application of the phase encoding gradients. MPRAGE is the same pulse sequence used in the applicant’s specification, which does not include spoiler gradients between successive application of the phase encoding gradients.  See also rest of reference.]; and 
controlling a radio frequency receiver of the MR data acquisition scanner to acquire MR raw data for the sample magnetization, and to enter the MR raw data into a memory organized as k-space at multiple k-space positions along a k-space trajectory [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory. See also rest of reference.], 
wherein the k-space trajectory defines an acquisition order sequence for the multiple k- space positions [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory. See also rest of reference.], 
wherein each of the multiple k-space positions is positioned within k-space such that each k-space position within the k-space trajectory is offset in the first direction and in the second direction from a respective sequentially-adjacent k-space position in accordance with the acquisition order sequence [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory and discloses that the “zigzag” trajectory includes k-space positions that are offset in the first direction and in the second direction from a respective sequentially-adjacent k-space position y applying a Δky and Δkz during readout in accordance with the acquisition order sequence. See also rest of reference.], and 
wherein the k-space trajectory is from among a set of iteratively-acquired k-space trajectories, with each one of the iteratively-acquired k-space trajectories having respective initial starting k-space positions within k-space that are offset from one another in the first direction [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 and Fig. 13 of the application as a “zigzag” trajectory and discloses that the “zigzag” trajectory includes k-space positions that are offset in the first direction and in the second direction from a respective sequentially-adjacent k-space position y applying a Δky and Δkz during readout in accordance with the acquisition order sequence. See also rest of reference.].
However, Setsompop I is silent in teaching at least a portion of the sequence of first phase-encoding gradients having different amplitudes than one another, and at least a portion of the sequence of second phase-encoding gradients having different amplitudes than one another; wherein each of the multiple k-space positions is positioned within k-space such that each k-space position within the k-space trajectory is offset in the first direction and in the second direction, but not in the readout direction that is orthogonal to the first direction and the second direction as a result of the portion of the sequence of first phase-encoding gradients having different amplitudes than one another and the portion of the sequence of second phase-encoding gradients having different amplitudes than one another; and wherein the k-space trajectory is from among a set of iteratively-acquired k-space trajectories, with each one of the iteratively-acquired k-space trajectories having respective initial starting k-space positions within k-space that are offset from one another in the first direction in the second direction, but not in the readout direction, as a result of the portion of the 9Application No. 15/837,244Docket No.: 009528.00197\US sequence of first phase-encoding gradients having different amplitudes than one another and the portion of the sequence of second phase-encoding gradients having different amplitudes than one another.
Setsompop II, which is also in the field of MRI, teaches at least a portion of the sequence of first phase-encoding gradients having different amplitudes than one another [Fig. 2 and ¶0044, wherein gradients 212 and 208 vary in amplitude for each iteration. See also Fig. 2, wherein there are first phase encoding gradients 208 and 220 that also have different amplitude. See also Fig. 2C, which shows the trajectory of the k-space data. If you move along the corkscrew trajectory, each sequential point is moved in at least the kx, ky, and kz direction. See also rest of reference.] in a successive application of the first phase- encoding gradients that are not separated from one another by spoiler gradients [Fig. 2, wherein gradients 208 and 220 are not separated by spoiler gradients and are part of the first phase-encoding gradients. See also rest of reference.], and at least a portion of the sequence of second phase-encoding gradients having different amplitudes than one another [Fig. 2 and ¶0044, wherein gradients 212 and 208 vary in amplitude for each iteration. See also Fig. 2, wherein there are second phase encoding gradients 212 and 218 that also have different amplitude. See also Fig. 2C, which shows the trajectory of the k-space data. If you move along the corkscrew trajectory, each sequential point is moved in at least the kx, ky, and kz direction. See also rest of reference.] in a successive application of the second phase-encoding gradients that are not separated from one another by spoiler gradients [Fig. 2, wherein gradients 212 and 218 are not separated by spoiler gradients and are part of the second phase-encoding gradients. See also rest of reference.]; wherein each of the multiple k-space positions is positioned within k-space such that each k-space position within the k-space trajectory is offset in the first direction and in the second direction, but not in the readout direction that is orthogonal to the first direction and the second direction, from a respective sequentially-adjacent k-space position in accordance with the acquisition order sequence [See Fig. 2, wherein gradients 208, 212, 218, 220, and 214 provide the k-space trajectory. This is the same exact gradients that are shown in Fig. 12 of the current application and gradients. For instance, gradients 208 and 212 212 (which are repeated through stepped values according to ¶0044) correspond to  522-524 and 531-533 of the current application. Also, gradients 218, 220, and 214 correspond to gradients 526, 536, and 541 of the current application. Therefore, it is believed by the examiner that ‘784 does teach this limitation, see page 17 of current application as well. See also rest of reference.] as a result of the portion of the sequence of first phase-encoding gradients having different amplitudes than one another and the portion of the sequence of second phase-encoding gradients having different amplitudes than one another [Fig. 2, wherein gradients 212 and 208 vary in amplitude for each iteration. See also Fig. 2C, which shows the trajectory of the k-space data. If you move along the corkscrew trajectory, each sequential point is moved in at least the kx, ky, and kz direction. Further, the gradients 212 and 218 have varying amplitudes and gradients 208 and 220 also have varying amplitudes that also determine the k-space trajectory. See also rest of reference.], and wherein the k-space trajectory is from among a set of iteratively-acquired k-space trajectories, with each one of the iteratively-acquired k-space trajectories having respective initial starting k-space positions within k-space that are offset from one another in the first direction and in the second direction, but not in the readout direction [See Fig. 2, wherein gradients 208, 212, 218, 220, and 214 provide the k-space trajectory. This is the same exact gradients that are shown in Fig. 12 of the current application and gradients. For instance, gradients 208 and 212 (which are repeated through stepped values according to ¶0044) correspond to  522-524 and 531-533 of the current application. Also, gradients 218, 220, and 214 correspond to gradients 526, 536, and 541 of the current application. Because of these gradients, the initial starting points of each trajectory is shifted in the two direction but not in the readout. Therefore, it is believed by the examiner that ‘784 does teach this limitation, see page 17 of current application as well. See also rest of reference.], as a result of the portion of the 9Application No. 15/837,244Docket No.: 009528.00197\US sequence of first phase-encoding gradients having different amplitudes than one another and the portion of the sequence of second phase-encoding gradients having different amplitudes than one another [Fig. 2, wherein gradients 212 and 208 vary in amplitude for each iteration. See also Fig. 2C, which shows the trajectory of the k-space data. If you move along the corkscrew trajectory, each sequential point is moved in at least the kx, ky, and kz direction. Further, the gradients 212 and 218 have varying amplitudes and gradients 208 and 220 also have varying amplitudes that also determine the k-space trajectory. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Setsompop I and Setsompop II because Setsompop II similarly teaches that the pulse sequence used in Fig. 2 is used to acquire a corkscrew-like trajectory, which is the same type of trajectory disclosed by Setsompop I [Setsompop II - ¶0041 and Fig. 2 and 2c.].

Regarding claim 19, the same reasons for rejection as claim 1 above also apply to this claim. Claim 19 is merely the apparatus version of method claim 1.

Regarding claim 20, the same reasons for rejection as claim 9 above also apply to this claim. Claim 20 is merely the apparatus version of method claim 9.

Regarding claim 29, Setsompop I and Setsompop II teach the limitations of claim 1, which this claim depends from.
	However, Setsompop I is silent in teaching the portion of the sequence of first phase-encoding gradients applied along the first direction having different amplitudes than one another correspond to phase-encoding gradients associated with respective first and second consecutive readout events, each of the first and second consecutive readout events corresponding to a sampling period associated with a respective one of the sequence of readout gradients, and the portion of the sequence of second phase-encoding gradients applied along the second direction having different amplitudes than one another correspond to phase-encoding gradients associated with the respective first and second consecutive readout events.
	Setsompop II further teaches the portion of the sequence of first phase-encoding gradients applied along the first direction having different amplitudes than one another correspond to phase-encoding gradients associated with respective first and second consecutive readout events, each of the first and second consecutive readout events corresponding to a sampling period associated with a respective one of the sequence of readout gradients [See ¶0044 and Fig. 2, readout gradient 214 and changing amplitudes of phase and partition encoding gradients 208 and 212. See also rest of reference.], and the portion of the sequence of second phase-encoding gradients applied along the second direction having different amplitudes than one another correspond to phase-encoding gradients associated with the respective first and second consecutive readout events [Fig. 2, as can be seen in the figure, the gradients 208 and 212 have varying amplitudes that change through the different repetitions of the pulse sequence. See also ¶0044 which discloses the multiple repetitions. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Setsompop I and Setsompop II because Setsompop II similarly teaches that the pulse sequence used in Fig. 2 is used to acquire a corkscrew-like trajectory, which is the same type of trajectory disclosed by Setsompop I [Setsompop II - ¶0041 and Fig. 2 and 2c.].

Regarding claim 30, Setsompop I and Setsompop II teach the limitations of claim 1, which this claim depends from.
	Setsompop I further teaches wherein the offset of each k-space position within the k-space trajectory in the first direction and in the second direction enables an acquisition of additional MR raw data proximate to a k-space position corresponding to an inversion time (TI) identified with the inversion pulse compared to the offset of each k-space position in only the first direction or in only the second direction [Pages 14-16 and Fig. 13a wherein data is acquired along the corkscrew trajectory and is therefore acquired with Ky and Kz shifts. See also rest of reference.].
	Setsompop II also teaches herein the offset of each k-space position within the k-space trajectory in the first direction and in the second direction enables an acquisition of additional MR raw data proximate to a k-space position [See Fig. 2, wherein gradients 208, 212, 218, 220, and 214 provide the k-space trajectory. This is the same exact gradients that are shown in Fig. 12 of the current application and gradients. For instance, gradients 208 and 212 correspond to  522 and 531 of the current application. Also, gradients 218, 220, and 214 correspond to gradients 526, 536, and 541 of the current application. Therefore, it is believed by the examiner that ‘784 does teach this limitation, see page 17 of current application as well. See also rest of reference.]. 

Regarding claim 32, Setsompop I and Setsompop II teach the limitations of claim 1, which this claim depends from.
	Setsompop I further teaches wherein each of the multiple k-space positions is positioned within k-space such that each k-space position within the k-space trajectory is offset in the first direction and in the second direction and results in multiple planes that are defined by two axes [Pages 14-16 and Fig. 13(a), wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory and discloses that the “zigzag” trajectory includes k-space positions that are offset in the first direction and in the second direction from a respective sequentially-adjacent k-space position y applying a Δky and Δkz during readout in accordance with the acquisition order sequence. See also rest of reference.] and to acquire MR raw data for the sample magnetization in an interleaved manner [See Page 4, 7, 13, 15 which all mentions acquiring data in an interleaved manner. See also rest of reference.].
	However, Setsompop I is silent in teaching include (i) a first axis that is aligned with the readout direction, and (ii) a second axis that is aligned with one of the first direction of the second direction.
	Setsompop II further teaches wherein each of the multiple k-space positions is positioned within k-space such that each k-space position within the k-space trajectory is offset in the first direction and in the second direction and results in multiple planes that are defined by two axes that include (i) a first axis that is aligned with the readout direction, and (ii) a second axis that is aligned with one of the first direction of the second direction, to acquire MR raw data for the sample magnetization in an interleaved manner [See Fig. 2, wherein gradients 208, 212, 218, 220, and 214 provide the k-space trajectory. This is the same exact gradients that are shown in Fig. 12 of the current application and gradients. For instance, gradients 208 and 212 correspond to  522 and 531 of the current application. Also, gradients 218, 220, and 214 correspond to gradients 526, 536, and 541 of the current application. Therefore, it is believed by the examiner that ‘784 does teach this limitation because Fig. 2 corresponds to Fig. 12 of the current application and Fig. 12 of the current application corresponds to the trajectory in Fig. 11 of the current application, see page 17 of current application as well. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Setsompop I and Setsompop II because Setsompop II similarly teaches that the pulse sequence used in Fig. 2 is used to acquire a corkscrew-like trajectory, which is the same type of trajectory disclosed by Setsompop I [Setsompop II - ¶0041 and Fig. 2 and 2c.].

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Setsompop I, in view of previously cited Setsompop II, and in further view of US 2008/0319301 (herein referred to as ‘301).

Regarding claim 31, Setsompop I and Setsompop II teach the limitations of claim 1, which this claim depends from.
	Setsompop I further teaches the steady state gradient echo readout sequences [Page 14-16; See also Page 10 and rest of reference.]. 
	Setsompop I and Setsompop II are silent in teaching a sequence of rewinder gradients along the second direction, at least a portion of the sequence of rewinder gradients including consecutive rewinder gradients having different amplitudes than one another.
	‘301, which is also in the field of MRI, teaches a sequence of rewinder gradients along the second direction, at least a portion of the sequence of rewinder gradients including consecutive rewinder gradients having different amplitudes than one another [Fig. 2, rewinders 222 and 224 are consecutive and have different amplitudes. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Setsompop I and Setsompop II with the teachings of ‘301 because ‘300 teaches that rewinder gradients are known in the art and are used to create a steady-state condition by providing gradients with equal but opposite gradients to rewind the phase back to the original amount [‘301 - ¶0029. See also rest of reference.].

Claim 31 can also be rejected under 35 U.S.C. 103 as being unpatentable over previously cited Setsompop I, in view of previously cited Setsompop II, and in further view of US 2016/0338600 (herein referred to as ‘600).

Regarding claim 31, Setsompop I and Setsompop II teach the limitations of claim 1, which this claim depends from.
	Setsompop I further teaches the steady state gradient echo readout sequences [Page 14-16; See also Page 10 and rest of reference.]. 
	Setsompop I and Setsompop II are silent in teaching a sequence of rewinder gradients along the second direction, at least a portion of the sequence of rewinder gradients including consecutive rewinder gradients having different amplitudes than one another.
	‘600, which is also in the field of MRI, teaches the steady state sequences include a sequence of rewinder gradients along the second direction, at least a portion of the sequence of rewinder gradients including consecutive rewinder gradients having different amplitudes than one another [¶0054 and Fig. 2 gradient 216 that has different amplitudes for each repetition. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Setsompop I and Setsompop II with the teachings of ‘600 because ‘600 teaches that rewinder gradients are known in the art and are used to create a steady-state condition by providing gradients with equal but opposite gradients to rewind the phase back to the original amount [‘600 - ¶0054. See also rest of reference.].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0260403 also teaches start points that are shifted in multiple directions [¶0105]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/             Primary Examiner, Art Unit 2896